DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claims 1-11 recites “the combination”, which should have been “the buckle base and buckle-fixing pin combination” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “…combination comprise polycarbonate, and mixtures of polycarbonate and acrylonitrile butadiene styrene (ABS).”. It is not clear why polycarbonate was mentioned first, since mixtures of material already including polycarbonate. Thus, the claim could have just claim “…combination comprise mixtures of polycarbonate and acrylonitrile butadiene styrene (ABS).” instead. Alternatively, is applicant trying state two alternative materials? If so, the claim should have recite “…combination comprise polycarbonate or mixtures of polycarbonate and acrylonitrile butadiene styrene (ABS).”. In order to examine this application, examiner will consider the limitation as “…combination comprise polycarbonate or mixtures of polycarbonate and acrylonitrile butadiene styrene (ABS).”

Claim 12 recites the limitation "the buckle base" and “the buckle-fixing pin”.  There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, the first instance of the terms will be read as “a buckle base” and “a buckle-fixing pin” instead.
	Claims 13-20 depends on claim 12.
	
Claim 16 recites the limitation "the longitudinal slot".  There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will read as “a longitudinal slot” instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 7,134,896).
Regarding claim 1, Chen discloses a buckle base and buckle-fixing pin combination (1-3, Figs. 1-12) to be used in fixing a printed circuit board (same as 4) to a sheet (same as the sheet shown at bottom of Figs. 4, 5 that is attached with 1 and 3), the buckle base and buckle-fixing pin combination comprising:
a buckle base (2+3, Figs. 1, 2) in a generally U-shaped form (2+3 is generally u-shaped, see right side of Fig. 2), the buckle base including a first leg (such as 22, Fig. 2), a second leg (such as 23, Fig. 2), and a bridge (21, 25, Fig. 2) therebetween, the first and second legs connected to the bridge (as shown in Figs. 1, 2); and
a buckle-fixing pin (same as 1, Fig. 2), the buckle-fixing pin forming a longitudinal slot therein (1 has longitudinal slot for insertion of 4, see Figs. 4, 5, 7).
Regarding claim 5, Chen discloses the buckle base and buckle-fixing pin combination of claim 1, and Chen further discloses wherein the longitudinal slot formed in the buckle-fixing pin widens (see left side of 1 in Fig. 2, which has a widened slot at left end) at an end thereof (see cropped Fig. 2).

    PNG
    media_image1.png
    322
    403
    media_image1.png
    Greyscale

Regarding claim 7, Chen discloses the buckle base and buckle-fixing pin combination of claim 1, and Chen further discloses wherein the buckle base and the buckle-fixing pin are separate components (separate as shown in Figs.  2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, and further in view of Sun (US 2014/0321081).
Regarding claims 2-4, Chen teaches the buckle base and buckle-fixing pin combination of claim 1. Chen does not teaches wherein each of the first and second legs of the buckle base has an interior surface and an exterior surface, at least one of the interior surfaces of the first and second legs including a knob extending therefrom; wherein each of the interior surfaces of the first and the second legs includes a knob extending therefrom; wherein the knob is in a generally semi-circular form. However, Sun teaches each of first and second legs of a buckle base (top and bottom legs of 30a in Fig. 5) has an interior surface (interior at 34a, Fig. 5) and an exterior surface (exterior as shown in Fig. 5), at least one of the interior surfaces of the first and second legs including a knob (36a, Fig. 5) extending therefrom; wherein each of the interior surfaces of the first and the second legs includes a knob (36a, Fig. 5) extending therefrom, wherein the knob is in a generally semi-circular form (tip of 36a generally semi-circular form as shown in Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first and second legs of the buckle base has an interior surface and an exterior surface, at least one of the interior surfaces of the first and second legs including a knob extending therefrom; wherein each of the interior surfaces of the first and the second legs includes a knob extending therefrom; wherein the knob is in a generally semi-circular form in Chen, as taught by Sun, in order to easily engage and secure the printed circuit board to the buckle base.

Claims 1, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Samper et al. (US 9,952,634; hereinafter “Samper”) in view of Kawai et al. (US 2005/0285375).
Regarding claim 1, Samper teaches a buckle base and buckle-fixing pin combination (210, Figs. 2, 5A, 5B) to be used in fixing a printed circuit board (204, Fig. 2) to a sheet (same as 202, Fig. 2), the combination comprising: a buckle base (502 and portion directly connected to 502, Fig. 5A, 5B) in a generally U-shaped form (forms a generally U-shape, see cropped Fig. 5A below), the buckle base including a first leg (such as left 502), a second leg (such as right 502), and a bridge (portion directly connected to 502) therebetween, the first and second legs connected to the bridge (see cropped Fig. 5A below); and a buckle-fixing pin (508, Fig. 5A)

    PNG
    media_image2.png
    181
    305
    media_image2.png
    Greyscale

Samper does not teach the buckle-fixing pin forming a longitudinal slot therein. However, Kawai teaches a buckle base and buckle-fixing pin combination (Fig. 2), comprising: a buckle base (11, Fig. 2) and a buckle-fixing pin (13, Fig. 2), wherein the buckle-fixing pin forming a longitudinal slot therein (longitudinal slot formed between right 23/24 and left 23/24 as shown in Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the buckle-fixing pin forming a longitudinal slot therein in Samper, as taught by Kawai, in order to resiliently secure the buck-fixing pin to the buckle base.
	Regarding claim 6, Samper in view of Kawai teaches the buckle base and buckle-fixing pin combination of claim 1, and Samper further teaches wherein the buckle-fixing pin includes a first section (such as protruding/pin portion of 508) and a second section (such as outer circular ring of 508, Fig. 5A) connected by a link (connected by a top, which serves as a link, refer to Fig. 5A, 5B).
	Regarding claim 8, Samper in view of Kawai teaches the buckle base and buckle-fixing pin combination of claim 1, and Samper further teaches wherein the buckle base and the buckle-fixing pin are connected by a tether (510, Fig. 5A, 5B).
Regarding claim 9, Samper in view of Kawai teaches the buckle base and buckle-fixing pin combination of claim 1. Samper does not teach wherein the buckle base and the buckle-fixing pin are pivotably connected. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the buckle base and the buckle-fixing pin are pivotably connected in Samper in view of Kawai, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, adding a pivot provide increase ease of rotation between buckle base and the buck-fixing pin, which yields predictable results to one of ordinary skill in the art.
Regarding claim 10, Samper in view of Kawai teaches the buckle base and buckle-fixing pin combination of claim 1, and Samper further teaches wherein the buckle base and the buckle-fixing pin comprise polymeric materials (col. 10, lns. 46-51: “…polycarbonate…”).
	Regarding claim 11 as best understood, Samper in view of Kawai teaches the buckle base and buckle-fixing pin combination of claim 10, and Samper further teaches wherein the buckle base and the buckle-fixing pin combination comprise polycarbonate or mixtures of polycarbonate and acrylonitrile butadiene styrene (ABS) (col. 10, lns. 46-48: “…polycarbonate…”).

Allowable Subject Matter
Claims 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Re claims 12-20, prior arts do not teach or suggest the combination of the method of claim 12, in particular, providing the printed circuit board assembly, the printed circuit board assembly forming an aperture therein, the aperture having a first end and a second end, the first end having a width less than a width of the second end of the aperture; providing a buckle base and buckle-fixing pin combination, a buckle base being in a generally U-shaped form, the buckle base including a first leg, a second leg, and a bridge therebetween, the first and second legs connected to the bridge; placing the buckle base in the second end of the aperture of the printed circuit board assembly; providing the sheet including a hook extending therefrom; placing the hook of the sheet into the first end of the aperture of the printed circuit board assembly; and inserting a buckle-fixing pin between the hook and the buckle base into the aperture of the printed circuit board assembly.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841